Title: Tuesday June the 12th 1781.
From: Adams, John Quincy
To: 


       This morning after breakfast I went to Mr. Sigourny’s to see about some quill’s. He gave me a paper of the place where he buys his; after that I went and bought some. I din’d at home, Mr. Dennie, Mr. Donalson, and Mr. Sigourny and Mr. Du Barry din’d with us; Mr. Dennie, Mr. Donalson and Mr. Du Barry have just arriv’d here from the West India’s; after dinner I went to see Mr. Greves and Mr. Brailsford, but they were not at home. I went to the first bible to see Mr. Bordly; I stay’d with him sometime and then came home.
       From Guthrie’s Grammar. NETHERLANDS. Chap 4th §:I.
      